 


113 HR 4458 RH: Naval Air Weapons Station China Lake Security Enhancement Act
U.S. House of Representatives
2014-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 378 
113th CONGRESS 2d Session 
H. R. 4458 
[Report No. 113–506] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 10, 2014 
Mr. McCarthy of California introduced the following bill; which was referred to the Committee on Natural Resources 
 
 
June 30, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on April 10, 2014 
 
 
 
 
A BILL 
To make permanent the withdrawal and reservation of public land previously withdrawn and reserved to support the operations of Naval Air Weapons Station China Lake, California, and to provide for the withdrawal and reservation of additional public land. 
 
 
1.Short titleThis Act may be cited as the Naval Air Weapons Station China Lake Security Enhancement Act. 
2.Withdrawal and reservation of public land for Naval Air Weapons Station China Lake, California 
(a)Permanent withdrawal and reservationSection 2979 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1047) is amended to read as follows: 
 
2979.Permanent withdrawal and reservationThe withdrawal and reservation of public land made by section 2971 shall not terminate, except pursuant to— 
(1)an election and determination by the Secretary of the Navy to relinquish the land under section 2922; or 
(2)a transfer by the Secretary of the Interior of permanent administrative jurisdiction over the land to the Secretary of the Navy.. 
(b)Withdrawal and reservation of additional public landSection 2971(b) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1044) is amended— 
(1)by striking The public land and inserting the following: 
 
(1)Initial withdrawalThe public land; and 
(2)by adding at the end the following new paragraph: 
 
(2)Additional withdrawalSubject to valid existing rights, the public land (including interests in land) referred to in subsection (a) also includes the approximately 26,313 acres of public land (including interests in land) known as the Cuddeback Lake Air Force Range, as described in section 2 of Public Law 88–46 (77 Stat. 70), and an additional approximately 18,933 acres of public land in San Bernardino County, California, identified as Proposed Navy Acquisition Area (but excluding the parcel identified as AF Fee Simple) on the map entitled Cuddeback Land Area and dated April 1, 2014, and filed in accordance with section 2912, except that the withdrawal area specifically excludes any public land included within the Grass Valley Wilderness and all private lands otherwise located within the boundaries of the withdrawal area. The Secretary of the Navy shall ensure that the owners of the excluded private land continue to have reasonable access to their private land.. 
(c)Management of additional public landSection 2973 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1045) is amended by adding at the end the following new subsection: 
 
(d)Additional management considerations for certain landsSubject to existing laws and to the extent possible without compromising mission readiness, the Secretary of the Navy shall manage the additional lands withdrawn by section 2971(b)(2) to protect existing historic, economic, cultural, recreational, hunting, and scientific features and uses, including access to existing roadways and trails.. 
 
 
June 30, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
